Trace W. Rakestraw State Street 1 Iron Street CCB 1100 Boston, MA 02210 617-662-1501 twrakestraw@statestreet.com August 14, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: iShares Trust (the “Trust”) Securities Act File No. 333-197351 Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Trust, please accept this letter as certification that the combined Prospectus/Information Statement and Statement of Additional Information, each dated August 11, 2014, do not differ from those contained in Post- Effective Amendment No. 1 to the Trust’s Registration Statement on Form N-14, filed electronically on August 11, 2014. If you have any questions, please do not hesitate to contact P. Jay Spinola of Willkie Farr & Gallagher LLP at (212) 728-8970 or me at (617) 662-1501. Yours truly, /s/ Trace W. Rakestraw Trace W. Rakestraw Assistant Secretary cc:P. Jay Spinola, Esq.
